DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 15, 2021 has been entered.
	Claim 1 has been amended.  Claims 25 has been added.  Claims 1-3 and 5-25 are pending in the application.  Claims 3, 5-14 and 16-20 have been withdrawn as being directed to a non-elected invention.  

Response to Amendment
	Rejections under 35 USC §103 of Claims 1, 2, 15 and 21-24 have been withdrawn in view of applicant’s amendments and arguments. 



Drawings
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

The following changes to the drawings have been approved by the examiner: Figure 1 should be label as “Prior Art”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-8 (Cancelled).
Claims 10-11 (Cancelled).
Claims 13-14 (Cancelled).
Claims 16-18 (Cancelled). 
Claim 20 (Cancelled).
Claim 25 (Currently Amended):  A heat exchanger according to claim 1, further comprising a fourth module in fluid communication with the first, second and third modules, the fourth module being positioned on a fourth plane, said fourth plane being mutually overlapping with the first, second a third planes. 
	

Election/Restrictions
Claims 1-2, 15 and 21-25 are allowable. The restriction requirement between species and inventions, as set forth in the Office action mailed on January 28, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 3, 9, 12 and 19 directed to Species 1-3 and 5 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 28, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
Claims 1-3, 9, 12, 15, 19 and 21-25 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

a plurality of modules comprising a first module (#11c), a second module (#11b), and a third module (#11a) in fluid communication with one another, the first module being position on a first plane, the second module being positioned on a second plane, and the third module positioned on a third plane, said planes being mutually overlapping (see figures 2-4);
conduits (#7, #18) for entry of said first gas, conduits (#3A) for entry of said second gas and conduits (#8, #26) for exit of said first gas and conduits (#3B) for exit of said second gas into and out of the exchanger, each module (#11a-c) comprising a plurality of heat exchange plates (#12), each plate (#12) having a heating face and a cooling face, said plate being positioned orthogonal to the plane of each module and parallel to one another to define heating spaces (#12) between said heating faces, and cooling spaces (#13) between said cooling faces, said heating spaces (#12) and cooling spaces (#13) alternating relative to one another (see figures 2-4);
a frame, said frame comprising a load-bearing structure resting on the ground for engagement and suspension of the first module (#11c) of the exchanger to said frame (see figure 2 below);
wherein said first gas crosses the exchanger from one of the modules to an immediately overlying one of the modules crossing each heating space 
wherein said second gas crosses the exchanger from one of the modules to an immediately underlying one of the modules crossing each cooling space (#13) with a direction substantially orthogonal to the plane of each module (see figures 2-4);
wherein the cooling spaces (#13) between one module and the immediately underlying module are in direct fluid communication with one another (see figures 2-4);
wherein the heating spaces (#12) between one of the modules are in fluid communication with one another by conduits/conveyors, creating a serpentine path of said second gas (see figures 2-4).

    PNG
    media_image1.png
    806
    556
    media_image1.png
    Greyscale

The difference between Tadashi and the instant invention is that Tadashi fails to disclose wherein the frame comprises a load-bearing structure having a supporting portion extending over the first module for engagement and suspension of the first module of the exchanger below the supporting portion of said frame. 
Cole et al. (US Pat. Pub. No. 2015/0260464)-which is considered the second closest prior art of record, discloses a high efficiency multi-stage heat exchange system 

    PNG
    media_image2.png
    809
    629
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    608
    704
    media_image3.png
    Greyscale

The difference between Cole and the instant invention is that Cole fails to disclose wherein the frame comprises a load-bearing structure having a supporting portion extending over the first module for engagement and suspension of the first module of the exchanger below the supporting portion of said frame. 
Applicant persuasively discloses on pages 10-11 of applicant’s remarks that: “However, as shown in Figure 33 of Cole, the heat exchanger modules (522, 524) rest on top of rails (2080). Applicants therefore assert that Cole does not teach or suggest have 
Applicant further discloses on paragraphs [0078]-[0081] of published specification that: “This structure is preferably represented by a frame 16 comprising a load-bearing support structure fastened to the ground for engaging and suspending the lower module 3 (which is the first heating module/last cooling module) to said frame.  Moreover, the other upper modules 4, 5, 6 preferably bear on the frame 16. This configuration of the exchanger 1 is capable of making the first heating module 3 independent of the overlying modules 4, 5, 6.  Advantageously, therefore, it is possible to disengage the first module 3 from the frame 16, e.g. to carry out maintenance work thereon if it becomes necessary 
Applicant further discloses on paragraphs [0142]-[0143] of instant specification that: “Lastly, the maintenance of the exchanger, and hence of the SNOX/WSA comprising it, is easier overall, because the modules of the cold region of the exchanger (represented by the last module for cooling the sulfur trioxide) can be supported independently of the upper modules; therefore, they can be dismounted in an easy and independent manner to carry out their maintenance or to replace them in case of corrosion, without the need of working on other parts of the exchanger and/or of the SNOX system.  Moreover, this configuration does not prevent an appropriate expansion of the first module, which, being engaged and suspended to the frame, can expand downwards, freeing the other overlying modules to expand upwards.”
There is no reason, motivation or suggestion in Tadashi or Cole, alone or in combination, which would motivate one of ordinary skill in the art to have a counter-current cross-flow heat exchanger with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.